DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.
Applicant has amended the claims.  To address these amendments new art has been added.  Please see the rejections that follow.

	Applicant also argues that ‘Fong fails to disclose, in carrier aggregation implementations, whether a CC is qualified as a cell, and if a CC is qualified as a cell, the appropriate operation when the UE is assigned by multiple CCs. Similarly, in multi-carrier implementations, Fong fails to disclose how the assignment and activation of a CC to a UE is performed according to the existing standard, how the UE switches from one CC to another, how the CCs are assigned to the particular UE, and how the data and control channels are scrambled on each of the CCs assigned to the UE.’  Applicant has not claimed these limitations; the claimed limitations have been met.  Please see the rejections that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962).

	Regarding claim 1, Hoshino discloses a method for enhancing reliability of wireless communication, comprising: 
	monitoring, by a user equipment (UE), quality of downlink transmission between the UE and a base station (BS); and (See Hoshino fig. 12, ST101-ST105; monitoring of downlink resources 
	measuring, by the UE in response to a trigger event, transmission quality of at least one beam used for the downlink transmission between the UE and the BS.  (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)
Hoshino discloses using aperiodic reporting caused by a triggering.  Hoshino does not explicitly disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  However, Fong does disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  (See Fong para. 174, 176; for example, comparing CC in active CC set; signal quality of specific CC becomes offset better than another CC in set)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.
Hoshino does not explicitly disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active CC used for the downlink transmission between the UE and the BS does not meet a second preset condition; transmission quality of a standby beam used for the downlink transmission between the UE and the BS does not meet a third preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  However, Fong does disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active CC used for the downlink transmission between the UE and the BS does not meet a second preset condition; (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold))  transmission quality of a standby beam used for the downlink transmission between the UE and the BS does not meet a third preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of wherein the trigger event comprises at least one of the following events: transmission quality of an active CC used for the downlink transmission between the UE and the BS does not meet a second preset condition; transmission quality of a standby beam used for the downlink transmission between the UE and the BS does not meet a third preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.
Hoshino in view of Fong do not explicitly disclose wherein a UE and/or base station may periodically track beam quality in the downlink.  However, Liu does disclose wherein a UE and/or base station may periodically track beam quality in the downlink.  (See Liu para. 19, lines 11-13)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein a UE and/or base station may periodically track beam quality in the downlink with the motivation being to ensure the efficient use of limited wireless resources by choosing beams that are less likely to cause lost or error-ridden data and further to choose the most optimal resource to prevent link failure and disconnection.

	Regarding claim 2, Hoshino in view of Fong in view of Liu discloses the method of claim 1, wherein the measuring, by the UE, transmission quality of at least one beam used for the downlink transmission between the UE and the BS comprises:
	measuring, by the UE by using at least one reference signal (RS), the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)

	Regarding claim 12, Hoshino in view of Fong in view of Liu discloses the method of claim 1, wherein the downlink transmission between the UE and the BS comprises:
	downlink data transmission between the UE and the BS; and/or
	downlink control signaling transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS); CSI-RS is data and control signaling)

Regarding claim 13, Hoshino in view of Fong in view of Liu discloses the method of claim 1, wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold. (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold); para. 50 RSRQ represents signal to interferences ratio (e.g. SNR))   The motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Abedi (2007/0004415).

	Regarding claim 8, Hoshino in view of Fong in view of Liu discloses the method of claim 1.  Hoshino in view of Fong in view of Liu does not explicitly disclose the UE selecting an active base station.  However, Abedi does disclose the UE selecting an active base station.  (See Abedi para. 36, lines 3-6)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of the UE selecting an active base station of Abedi with the motivation being to allow for saving of bandwidth (e.g. reporting the selection could be more efficient than sending all of the CSIs from all the possible channels when some channels may be unsuitable) and further common sense (that is, the base station could select or the UE could select; either way there are no unexpected results from either choosing).

Claims 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Wang (2008/0189970).

	Regarding claim 10, Hoshino in view of Fong in view of Liu discloses the method of claim 9.  Hoshino in view of Fong in view of Liu do not explicitly disclose adjusting a time threshold in response to a change of a movement speed of the UE.  However, Wang does disclose adjusting a time threshold in response to a change of a movement speed of the UE.  (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of adjusting a time threshold in response to a change of a movement speed of the UE of Wang with the motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 11, Hoshino in view of Fong in view of Liu in view of Wang discloses the method of claim 10, wherein the movement speed of the UE comprises: an angular velocity of movement of the UE.  (See Wang para. 70; UE trajectory also used (e.g. and angular velocity movement); it is angular in that it may have a trajectory upward or downward, etc. and is moving (velocity) and involves the UE moving) The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 17, Hoshino in view of Fong in view of Liu in view of Wang discloses the method of claim 10, wherein the time threshold decreases as the movement speed of the UE increases. (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE); high speed =more measurements)  The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Moon (2014/0241171).

Regarding claim 15, Hoshino in view of Fong in view of Liu discloses the method of claim 1.   Hoshino in view of Fong does not explicitly disclose wherein there is a time interval that is set between measurement periods.  However, Moon does disclose wherein there is a time interval that is set between measurement periods.  (See Moon para. 58, lines 19-21; time interval between measurement periods)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hoshino in view of Fong in view of Liu to include the teaching of wherein there is a time interval that is set between measurement periods of Moon with the motivation being to account for changing channel conditions which can be used to make scheduling decisions.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Wu (2011/0292897) and further in view of Gao (2004/0196860).

Regarding claim 16, Hoshino in view of Fong in view of Liu discloses the method of claim 9.  Hoshino in view of Fong in view of Liu do not explicitly disclose wherein a packet loss rate exceeds a threshold the channel is switched.  However, Wu does disclose wherein a packet loss rate exceeds a threshold the channel is switched.  (See Wu para. 34)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of wherein a packet loss rate exceeds a threshold the channel is switched of Wu with the motivation being to ensure timely reception of data (e.g. a high packet loss rate will require more retransmissions which increases delay) and further to utilize limited resources efficiently (a high packet loss rate may indicate that it is not the best channel).
Hoshino in view of Fong in view of Liu does not explicitly disclose wherein packet loss causes high latency.  However, Gao does disclose wherein packet loss causes high latency.  (See Gao para. 34, lines 7-8)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of wherein packet loss causes high latency of Gao with the motivation being to account for other parameters that may be necessary to ensure QoS requirements for certain data that may be sensitive to delay (for example voice calls or streaming video).


Claims 18, 19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962).

Regarding claim 18, Hoshino discloses a user equipment (UE) for enhancing reliability of wireless communication, comprising a processor and a memory have computer-executable instructions that, when executed, cause the processor to perform operations comprising:  (See Hoshino para. 216, 218; processor storing instructions in memory)
monitoring, by a user equipment (UE), quality of downlink transmission between the UE and a base station (BS); and (See Hoshino fig. 12, ST101-ST105; monitoring of downlink resources 
	measuring, by the UE in response to a trigger event, transmission quality of at least one beam used for the downlink transmission between the UE and the BS.  (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)
Hoshino discloses using aperiodic reporting caused by a triggering.  Hoshino does not explicitly disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  However, Fong does disclose that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition.  (See Fong para. 174, 176; for example, comparing CC in active CC set; signal quality of specific CC becomes offset better than another CC in set)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of that the triggering is used to indicate that the quality of the downlink transmission does not meet a first preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.
Hoshino does not explicitly disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active CC used for the downlink transmission between the UE and the BS does not meet a second preset condition; transmission quality of a standby beam used for the downlink transmission between the UE and the BS does not meet a third preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  However, Fong does disclose wherein the trigger event comprises at least one of the following events: transmission quality of an active CC used for the downlink transmission between the UE and the BS does not meet a second preset condition; (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold))  transmission quality of a standby beam used for the downlink transmission between the UE and the BS does not meet a third preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino to include the teaching of wherein the trigger event comprises at least one of the following events: transmission quality of an active CC used for the downlink transmission between the UE and the BS does not meet a second preset condition; transmission quality of a standby beam used for the downlink transmission between the UE and the BS does not meet a third preset condition; a time interval from a latest measurement of the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS does not meet a fourth preset condition; and a latency change of a channel used for the downlink transmission between the UE and the BS does not meet a fifth preset condition of Fong with the motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.
Hoshino in view of Fong do not explicitly disclose wherein a UE and/or base station may periodically track beam quality in the downlink.  However, Liu does disclose wherein a UE and/or base station may periodically track beam quality in the downlink.  (See Liu para. 19, lines 11-13)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein a UE and/or base station may periodically track beam quality in the downlink with the motivation being to ensure the efficient use of limited wireless resources by choosing beams that are less likely to cause lost or error-ridden data and further to choose the most optimal resource to prevent link failure and disconnection.

	Regarding claim 19, Hoshino in view of Fong in view of Liu discloses the UE of claim 18, wherein the measuring, by the UE, transmission quality of at least one beam used for the downlink transmission between the UE and the BS comprises:
	measuring, by the UE by using at least one reference signal (RS), the transmission quality of the at least one beam used for the downlink transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS)

Regarding claim 29, Hoshino in view of Fong in view of Liu discloses the UE of claim 18, wherein the downlink transmission between the UE and the BS comprises:
	downlink data transmission between the UE and the BS; and/or
	downlink control signaling transmission between the UE and the BS. (See Hoshino fig. 12; ST110, Request CSI of Each TP, transmission point (e.g. trigger event); BS transmits a CSI-RS (e.g. one beam used for downlink transmission between UE and BS); CSI-RS is data and control signaling)

Regarding claim 30, Hoshino in view of Fong in view of Liu discloses the UE of claim 18, wherein the second preset condition indicates that a signal to noise ratio (SNR) of the active beam used for the downlink transmission between the UE and the BS is less than an SNR threshold.  (See Fong para. 176; E3, for example, signal quality of one active cc becomes worse than first threshold and second active cc becomes better than second threshold); para. 50 RSRQ represents signal to interferences ratio (e.g. SNR))   The motivation being to timely and efficiently report measurement results for use in determining candidate communication points and further to maximize wireless resources by optimizing parameters based upon quality of a link.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Abedi (2007/0004415).

Regarding claim 25, Hoshino in view of Fong in view of Liu discloses the UE of claim 18.  Hoshino in view of Fong in view of Liu does not explicitly disclose the UE selecting an active base station.  However, Abedi does disclose the UE selecting an active base station.  (See Abedi para. 36, lines 3-6)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of the UE selecting an active base station of Abedi with the motivation being to allow for saving of bandwidth (e.g. reporting the selection could be more efficient than sending all of the CSIs from all the possible channels when some channels may be unsuitable) and further common sense (that is, the base station could select or the UE could select; either way there are no unexpected results from either choosing).

Claims 27, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Wang (2008/0189970).

Regarding claim 27, Hoshino in view of Fong in view of Liu discloses the UE of claim 18.  Hoshino in view of Fong in view of Liu do not explicitly disclose adjusting a time threshold in response to a change of a movement speed of the UE.  However, Wang does disclose adjusting a time threshold in response to a change of a movement speed of the UE.  (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of adjusting a time threshold in response to a change of a movement speed of the UE of Wang with the motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 28, Hoshino in view of Fong in view of Liu discloses the UE of claim 27, wherein the movement speed of the UE comprises: an angular velocity of movement of the UE.  (See Wang para. 70; UE trajectory also used (e.g. and angular velocity movement); it is angular in that it may have a trajectory upward or downward, etc. and is moving (velocity) and involves the UE moving) The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.

	Regarding claim 34, Hoshino in view of Fong in view of Liu discloses the UE of claim 27, wherein the time threshold decreases as the speed of the UE increases. (See Wang para. 67, lines 1-3; para. 69; gap density (e.g. a time threshold) is adjusted based upon the UE’s velocity (e.g. movement speed of UE); high speed =more measurements)  The motivation being to allow the UE to take measurements of cells serving on different frequencies (See Wang para. 10) and further to allow for optimal measurement which allow for optimal scheduling of limited wireless resources.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Moon (2014/0241171).

Regarding claim 32, Hoshino in view of Fong in view of Liu discloses the UE of claim 18.   Hoshino in view of Fong in view of Liu does not explicitly disclose wherein there is a time interval that is set between measurement periods.  However, Moon does disclose wherein there is a time interval that is set between measurement periods.  (See Moon para. 58, lines 19-21; time interval between measurement periods)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hoshino in view of Fong in view of Liu to include the teaching of wherein there is a time interval that is set between measurement periods of Moon with the motivation being to account for changing channel conditions which can be used to make scheduling decisions.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (2015/0003359), and further in view of Fong (2013/0010619) and further in view of Liu (2017/0026962) and further in view of Wu (2011/0292897) and further in view of Gao (2004/0196860).

Regarding claim 33, Hoshino in view of Fong in view of Liu discloses the UE of claim 26.  Hoshino in view of Fong in view of Liu do not explicitly disclose wherein a packet loss rate exceeds a threshold the channel is switched.  However, Wu does disclose wherein a packet loss rate exceeds a threshold the channel is switched.  (See Wu para. 34)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of wherein a packet loss rate exceeds a threshold the channel is switched of Wu with the motivation being to ensure timely reception of data (e.g. a high packet loss rate will require more retransmissions which increases delay) and further to utilize limited resources efficiently (a high packet loss rate may indicate that it is not the best channel).
Hoshino in view of Fong in view of Liu does not explicitly disclose wherein packet loss causes high latency.  However, Gao does disclose wherein packet loss causes high latency.  (See Gao para. 34, lines 7-8)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hoshino in view of Fong in view of Liu to include the teaching of wherein packet loss causes high latency of Gao with the motivation being to account for other parameters that may be necessary to ensure QoS requirements for certain data that may be sensitive to delay (for example voice calls or streaming video).

Allowable Subject Matter
Claims 3-7 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461